IN THE SUPREME COURT OF THE STATE OF DELAWARE

ARCHIE SIMMONS, JR.,                          §
                                              §       No. 701, 2014
       Plaintiff-Below, Appellant,            §
                                              §       Court Below: Superior Court
       v.                                     §       of the State of Delaware,
                                              §       in and for New Castle County
CYNTHIA H. PRUITT, ESQUIRE,                   §
and DOROSHOW, PASQUALE,                       §
KRAWITZ & BHAYA,                              §       C.A. No. N13C-07-076 (EMD)
                                              §
       Defendants-Below, Appellees.           §

                                Submitted: June 24, 2015
                                 Decided: June 24, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                        ORDER

       This 24th day of June 2015, upon consideration of the parties’ briefs and the

record below, it appears to the Court that:

(1)    The appellant in this case concedes that the resolution of his appeal depends

on this Court’s decision in another case pressed by the appellant’s counsel, Blue

Hen v. Little Sisters of the Poor.1 The appellant here suffered a dismissal of his

claim for malicious prosecution when the Superior Court, as in Blue Hen, refused

to extend the tort of malicious prosecution to cover a situation when the plaintiff

had probable cause to pursue litigation in good faith in the first instance but at


1
 Blue Hen Mech., Inc. v. Christian Bros. Risk Pooling Trust, 2015 WL 3745640 (Del. June 15,
2015).
                                                  1
some point later in the litigation allegedly came to lack a good faith basis to persist

in pressing his claims.

(2)   Because we affirmed the Superior Court’s decision in Blue Hen, the

appellant has conceded that his present appeal must be rejected and the stipulation

for summary judgment and accompanying order of the Superior Court must be

affirmed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                              2